ON BEHEABING
Appellants move for a rehearing on the question of limitation, of damages, and of costs. The second and third of these three questions come too late when raised for the first time on motion for rehearing. As to the first, appellants rely on Molina v. Hernández, 33 P.R.R. 176 and Collado Heredia v. The Estate of Garau, 36 P.R.R.
In the first of these two cases the action was conceded to be for nullity within the meaning of section 1268 of the Civil Code, and was so treated in the opinion. The only question submitted and decided was as to when the statutory period began to run. In the Collado ease the action was described in the caption as one for the cancellation of an instrument, for the recovery of money, and for damages. The prayer was for a judgment: (a) Adjudging a certain instrument of sale with agreement for resale to be void, and ordering the cancellation thereof in the registry of property; (ft) ordering the delivery of possession by defendants; (e) ordering the payment to plaintiffs by defendants of $700 *132collected as rental and (d) awarding to plaintiffs $2,000 as damages with costs, disbursements, and attorneys’ fees. The essential averments of the complaint are stated in the. opinion. Practically the only question submitted or decided was as to whether the contract in question was voidable or void.
In neither of these cases was the attention of this court directed to any distinction between the action for nullity referred to in section 1268, supra, and an action to have a deed of conveyance adjudged to be a mortgage.
Section 1268 reads as follows:
“The action for'nullity shall last four years.
‘ ‘ This term shall commence to run:
“In cases of intimidation or violence from the day on which it has ceased;
“In those of error or deceit or falsity of consideration, from the date of the consummation of the contract;
“When the purpose of the action is to invalidate contracts made by a married woman, without consent or competent authority, from the date of the dissolution of the marriage;
“And when it refers to contracts executed by minors or incapar citated persons, from the date they were released from guardianship.”
The various subdivisions fixing the time when the statutory period shall begin to run, as well as the preceding and subsequent sections contained in the same chapter, indicate in a general way the class of action here contemplated by the framers of the code.
In the instant .case the complaint does not proceed upon the theory of fraud, of duress, of deceit or upon any of the usual grounds of an action for nullity. As stated at the outset of our opinion, it is a revendicatory action. As also pointed out in the opinion, the character of the document construed by the court sufficiently appears from the face thereof. In so far as plaintiffs’ cause of action may be said to depend upon the true character of the contract in question, the action is one to have that contract construed and its nature determined by the court. So regarded, it is not an *133action for nullity, bat one to have a contract adjudged to be in fact what it appears to be on its face. If the action be regarded as one to have, a deed of conveyance decreed to be a mortgage, still it is not an action for nullity but an action to have the contract adjudged to be what it was in fact from the beginning, in accordance with the intention.of the parties as disclosed by evidence oMv/nde supplementing and explaining the terms of the instrument.
The action was not barred by the four years’ statute of limitation, and the motion for rehearing must be denied.